TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00756-CR


Gregory Alan Moehrig, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT

NO. CR2002-393, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING



O R D E R
PER CURIAM
In his brief filed on September 28, 2004, counsel complains that the reporter's record
does not contain the exhibits introduced at trial.  He asks this Court to order the record supplemented
and for permission to file an additional brief upon completion of the record.  Counsel is admonished
that an appellant's brief is not due until the record is complete, and that the proper method for
requesting a supplemental reporter's record is a motion pursuant to rule 34.6(d).  Tex. R. App. P.
34.6(d). 
The court reporter for the 22nd District Court, Ms. Shelley N. Jones, is ordered to
prepare a supplemental record containing photocopies of State's exhibits one through five.  The
supplemental reporter's record shall be tendered for filing no later than December 17, 2004.
The brief filed on September 28, 2004, is struck.  Appellant's counsel on appeal, Mr.
Alexander L. Calhoun, is ordered to file a brief on appellant's behalf no later than thirty days
following the filing of the supplemental record.  No further extension of time will be granted.
It is ordered November 19, 2004.

Before Justices Kidd, Patterson and Puryear
Do Not Publish